GRAY, J.
This action was instituted in Shannon county to recover damages for personal injuries which plaintiff claimed he sustained while in the employ of defendant. The case was in this court on a former appeal, and is reported in the 156 Mo. App. 512, 137 S. W. 53. The trial from which this appeal is prosecuted resulted in a judgment in favor of plaintiff for $250, and he appealed.
By motion, the respondent challenges the sufficiency of appellant’s abstract. The abstract contains the pleadings, judgment, order of filing motion of new trial and overruling same, affidavit for appeal and order allowing same, and order of filing bill of exceptions, and nothing more. We gather from the brief that appellant claims the court erred in the admis*375sion of evidence, and in giving and refusing instructions and overruling .his motion for new trial. The abstract of the record does not contain the evidence or instructions. In fact, nothing that is required to he preserved by bill of exceptions is in this abstract, and therefore, no matter of exception can he considered.
We have examined the record proper, and as it shows no error against the appellant, the judgment must he affirmed.
All concur.